NOTICE OF ALLOWABILITY
Claims 4, 10, 11, 16, 18, 20, 22–24, 26, 28, 30, 32–34, and 36–40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amended independent claim 28 to require that the at least one resistive heating element has an airfoil cross-sectional geometry, which limitation was imported from a section of dependent claim 32 which was indicated allowable. Although only a part of claim 32 was incorporated, it is adequate for allowance. The prosecution history has shown that electrically resistive airfoil shapes are known (Moskal et al. (US Pub. 2010/0132921, see many of the figures), and that heated conduits having cross-sections that increase or decrease in area are known (Mueller-Haas et al, US Pub. 2014/0366513). However, the use of at least one resistive heating element as a guide vane within and matching the shape of a conduit having an increasing or decreasing cross-sectional area is unusual and unique, such that this combination of elements would not be arrived at without the benefit of hindsight. Indeed, this combination is so unusual that the Office has had to reconsider whether there is adequate support for it since no single embodiment in the original disclosure shows both features. The thin shapes of the heaters in fig. 22B showing a conduit with increasing cross-sectional area differ in depiction from the airfoil shapes in figs. 19A and 19B. On review, the Office finds that these features are fairly disclosed as combinable since their combinability is not hampered by any inadequate structural explanation, e.g. an airfoil shape does not seem to be able to be implemented in embodiments that seem to require the use of a ribbon heater, but no ribbon is required here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761